McGregor, J.
This case arose as the result of a rear-end automobile and bus collision which occurred November 13, 1965, in the city of East Detroit. Plaintiff automobile driver, Mr. Raleeh, appeals from a jury verdict of $1,000 claiming’ trial error and inadequacy of verdict. On a derivative action brought by plaintiff’s wife, the jury found no cause of action.
*350Plaintiffs claim as error the failure of the trial judge to grant a directed verdict on the issue of defendants’ negligence, and also allege that the judge erroneously interjected the issue of sudden emergency. This Court notes that no timely objection was made to the second error and it is, therefore, not considered on appeal in the absence of a miscarriage of justice. G-CR 1963, 516.2. Assuming for decisional purposes that the court failed to direct a verdict, in the light of O’Dell v. James (1970), 383 Mich 87, reversal is not warranted.
In the instant case, plaintiffs also argue that the jury verdict was grossly inadequate in light of the damages shown, citing Mosely v. Dati (1961), 363 Mich 690, and Fordon v. Bender (1961), 363 Mich 124.
Mr. Raleeh claimed medical expenses of $973 and the jury verdict was $27 over this amount. Defendants raised a legitimate factual question herein as to the cause of plaintiff’s medical damages. Defendants allege that a substantial portion of the medical expenses herein claimed were the result of an accident in which Mr. Raleeh had been injured when he jumped to grab his son who had fallen down the stairs. Defendants aptly point out that, while Mr. Raleeh may have injured his back in November, 1965, he apparently stopped seeing the doctor for these injuries around July, 1966, at which time he had little or no pain. The doctor testified that in July, 1966, Mr. Raleeh had recovered to a point that he had complete movement in his back area, which had been previously hampered; that his prognosis was good and there appeared to be no permanent damage.
Approximately one year later, in July, 1967, or 21 months after the car accident — very shortly after the accident in which Mr. Raleeh was injured with *351his son — he entered the hospital for back pains. The expenses stemming from this hospitalization amounted to approximately one-half of the claimed medical expenses.
Mr. Raleeh also had a claim of lost wages of approximately $2,300 which in a large part occurred after July, 1967. Again, these were seriously contested as being attributable to other causes; i.e., the accident with his son, that his high degree of absenteeism resulted from other causes, and further, that he missed practically no time at all from a second job at which he was working at this time. The testimony of Mr. Raleeh himself was that he missed something less than 19 days during the first seven months after the accident, only two days of which occurred during the first month immediately following the date of the accident. Mr. Raleeh admitted that not all these days of absence were due to the accident injuries; however, competent proof was not furnished in substantiation of those days which were claimed to be .attributable to these injuries. In addition, Mr. Raleeh claimed that his car was damaged to the extent of its value, $100.
In A’Eno v. Lowry (1962), 367 Mich 657, the jury returned a verdict for less than the claimed medical expenses, which was upheld on appeal. The plaintiff therein charged that the jury had returned a grossly inadequate verdict. The Court distinguished A’Eno from Fordon, supra, and held, in A’Eno, that there was an issue of fact as to whether plaintiff’s injuries were attributable to the negligence of the defendant or stemmed from other causes and, consequently, were not a part of the damages.
Consequently, we find that the damages shown in the instant case were of such a questionable nature that a legitimate factual question was raised, and *352that the jury did not return an inadequate verdict in light of the evidence shown.
The only testimony as to Mrs. Raleeh’s claimed loss of consortium was Mr. Raleeh’s unsupported statement that he was unable to perform his marital duties. There was no indication as to any loss in their marital relationship other than Mr. Raleeh’s being allegedly edgy and nervous. The jury may have inferred that there was no deterioration in the marital relationship as a result of the accident. Whitson v. Whiteley Poultry Co. (1968), 11 Mich App 598; Galvan v. Summers (1965), 375 Mich 285.
Affirmed. Costs to appellees.
All concurred.